Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 18, 2016

The Court of Appeals hereby passes the following order:

A17D0101. RICKY EDWARDS v. THE STATE.

      On September 22, 2016, Ricky Edwards filed this application for discretionary
review, seeking to appeal the trial court’s order denying his “Motion to Withdraw
Alford Plea.” The denial of a motion to withdraw a guilty plea may be appealed
directly. See Smith v. State, 283 Ga. 376, 376 (659 SE2d 380) (2008). Ordinarily,
if a party applies for discretionary review of a directly appealable order, we grant the
application under OCGA § 5-6-35 (j). To fall within this general rule, however, the
application must be filed within 30 days of entry of the order to be appealed. See
OCGA § 5-6-35 (d) & (j); Hill v. State, 204 Ga. App. 582 (420 SE2d 393) (1992).
      Although Edwards included a copy of the trial court’s order with his
application, it was not a stamped “filed” copy as required by Court of Appeals Rule
31 (e). Without the stamped “filed” copy of the order, this Court cannot ascertain if
the application was filed within 30 days, which is a jurisdictional requirement. See
OCGA § 5-6-35 (d); Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989).
Consequently, on September 28, 2016, this Court ordered Edwards to supplement his
application within ten days with a stamped “filed” copy of the order to be appealed.
This Court provided that failure to comply with this directive would result in
dismissal of the application. Edwards has not submitted a stamped “filed” copy of
the order, and more than ten days have passed since the September 28, 2016 order.
Accordingly, Edwards’s application for discretionary appeal is hereby DISMISSED.




                                     Court of Appeals of the State of Georgia
                                                                          10/18/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




                                        2